


EXHIBIT 10.3.2

 

RESTRICTED STOCK AGREEMENT

 

IRONWOOD PHARMACEUTICALS, INC.

 

AGREEMENT made as of the [·] day of [·] (the “Grant Date”), between Ironwood
Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, and [·] (the
“Participant”).

 

WHEREAS, the Company has adopted the Ironwood Pharmaceuticals, Inc. Amended and
Restated 2010 Employee, Director and Consultant Equity Incentive Plan (the
“Plan”) to promote the interests of the Company by providing an incentive for
employees, directors and consultants of the Company;

 

WHEREAS, the Company has adopted the Director Compensation Plan (the “Director
Compensation Plan”), effective January 1, 2014, to provide for annual grants to
the Company’s non-employee directors of restricted shares of the Company’s
Class A Common Stock, $.001 par value per share (“Common Stock”);

 

WHEREAS, pursuant to the provisions of the Plan and the Director Compensation
Plan, the Company desires to offer to the Participant restricted shares of
Common Stock in accordance with the provisions of the Plan, all on the terms and
conditions hereinafter set forth;

 

WHEREAS, Participant wishes to accept said offer; and

 

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan and except
where the context otherwise requires, the term “Company” shall have the meaning
set forth in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Terms of Grant.  The Participant hereby
accepts the offer of the Company to issue to the Participant, in accordance with
the terms of the Plan and this Agreement, [·] ([·]) restricted shares of Common
Stock (such shares, subject to adjustment pursuant to Section 20 of the Plan and
Subsection 2.1(e) hereof, the “Granted Shares”), receipt of which is hereby
acknowledged by the Participant and which will be reported as income on the
Participant’s Form 1099 for the applicable calendar year in accordance with the
provisions of Section 6 hereof.

 

2.1.                            Forfeiture Provisions.

 

(a)                                 Lapsing Forfeiture Right.  In the event that
for any reason the Participant is no longer a director of the Company (such
cessation of service, a “Termination”) prior to the day immediately preceding
the first annual meeting of the Company’s stockholders after the Grant Date (the
“Final Vesting Date”), the Participant (or the Participant’s Survivor) shall, on
the date of Termination, immediately forfeit to the Company (or its designee)
all of the Granted Shares which have not yet lapsed in accordance with the
schedule set forth below (the “Lapsing Forfeiture Right”).

 

The Company’s Lapsing Forfeiture Right is as follows:

 

--------------------------------------------------------------------------------


 

(i)                                     If the Participant’s Termination is
prior to the three-month anniversary of the Grant Date, all of the Granted
Shares shall be forfeited to the Company.

 

(ii)                                  If the Participant’s Termination is on or
after the three-month anniversary of the Grant Date but prior to the six-month
anniversary of the Grant Date, twenty-five percent (25%) of the Granted Shares
shall no longer be subject to the Lapsing Forfeiture Right.

 

(iii)                               If the Participant’s Termination is on or
after the six-month anniversary of the Grant Date but prior to the nine-month
anniversary of the Grant Date, fifty percent (50%) of the Granted Shares shall
no longer be subject to the Lapsing Forfeiture Right.

 

(iv)                              If the Participant’s Termination is on or
after the nine-month anniversary of the Grant Date but prior to the Final
Vesting Date, seventy-five percent (75%) of the Granted Shares shall no longer
be subject to the Lapsing Forfeiture Right.

 

(v)                                 If the Participant’s Termination is on or
after the Final Vesting Date, none of the Granted Shares shall remain subject to
the Lapsing Forfeiture Right.

 

Notwithstanding the foregoing provisions of this Subsection 2.1(a), the
Compensation and HR Committee of the Board shall have the authority, in its sole
discretion, to accelerate the vesting of all or any portion of the Granted
Shares subject to the Lapsing Forfeiture Right upon the Participant’s
Termination at any time prior to the Final Vesting Date in accordance with
Section 3 of the Director Compensation Plan.

 

(b)                             Escrow.  The certificates representing all
Granted Shares issued to the Participant hereunder which from time to time are
subject to the Lapsing Forfeiture Right shall be delivered to the Company and
the Company shall hold such Granted Shares in escrow as provided in this
Subsection 2.1(b). The Company shall promptly release from escrow and deliver to
the Participant a certificate for the whole number of Granted Shares, if any, as
to which the Company’s Lapsing Forfeiture Right has lapsed. In the event of
forfeiture to the Company of Granted Shares subject to the Lapsing Forfeiture
Right, the Company shall release from escrow and cancel a certificate for the
number of Granted Shares so forfeited.  Any securities distributed in respect of
the Granted Shares held in escrow, including, without limitation, shares issued
as a result of stock splits, stock dividends or other recapitalizations, shall
also be held in escrow in the same manner as the Granted Shares. 
Notwithstanding any of the foregoing, the Company may, in its sole discretion,
elect to evidence any Granted Shares issued to the Participant in book-entry or
other electronic form in lieu of the delivery of certificates.

 

(c)                                  Prohibition on Transfer.  The Participant
recognizes and agrees that all Granted Shares, while subject to the Lapsing
Forfeiture Right, may not be sold, transferred, assigned, hypothecated, pledged,
encumbered or otherwise disposed of, whether voluntarily or by operation of law,
other than to the Company (or its designee) or as set forth under Subsection
2.2(b) below.  The Company shall not be required to transfer any Granted Shares
on its books which shall have been sold, assigned or otherwise transferred in
violation of this Subsection 2.1(c), or to treat as the owner of such Granted
Shares, or to accord the right to vote as such owner or to pay dividends to, any
person or organization to which any such Granted Shares shall have been so sold,
assigned or otherwise transferred, in violation of this Subsection 2.1(c).

 

(d)                                 Failure to Deliver Granted Shares to be
Forfeited.  In the event that the Granted Shares to be forfeited to the Company
under this Agreement are not in the Company’s possession pursuant to Subsection
2.1(b) above or otherwise and the Participant or the Participant’s Survivor
fails to deliver such

 

2

--------------------------------------------------------------------------------


 

Granted Shares to the Company (or its designee), the Company may immediately
take such action as is appropriate to transfer record title of such Granted
Shares from the Participant to the Company (or its designee) and treat the
Participant and such Granted Shares in all respects as if delivery of such
Granted Shares had been made as required by this Agreement.  The Participant
hereby irrevocably grants the Company a power of attorney which shall be coupled
with an interest for the purpose of effectuating the preceding sentence.

 

(e)                                  Adjustments.  The Plan contains provisions
covering the treatment of Common Stock in a number of contingencies such as
stock splits and mergers.  Provisions in the Plan for adjustment with respect to
the Granted Shares and the related provisions with respect to successors to the
business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

2.2                               General Restrictions on Transfer of Granted
Shares.

 

(a)                                 The Participant agrees that in the event the
Company proposes to offer for sale to the public any of its equity securities
and such Participant is requested by the Company and any underwriter engaged by
the Company in connection with such offering to sign an agreement restricting
the sale or other transfer of Common Stock, then he or she will promptly sign
such agreement and will not transfer, whether in privately negotiated
transactions or to the public in open market transactions or otherwise, any
Common Stock or other securities of the Company held by him or her during such
period as is determined by the Company and the underwriters (such period, the
“Lock-Up Period”).  Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions.  Notwithstanding whether the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to Common Stock or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Participant shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any of the Granted Shares, or any interest therein,
even when such shares are no longer subject to the Lapsing Forfeiture Right
until such time as the Participant is no longer a director of the Company,
except that the Participant may transfer (i) Granted Shares to or for the
benefit of any spouse, children, parents, uncles, aunts, siblings, grandchildren
and any other relatives approved by the Board of Directors (collectively,
“Approved Relatives”) or to a trust established solely for the benefit of the
Participant and/or Approved Relatives; (ii) subject to the Company’s approval,
Granted Shares to an employer of the Participant, or to any partnership, limited
liability company or other entity that the Participant is a member, partner,
shareholder or other owner of, in each case, if made for no value and pursuant
to the requirements of the employment, partnership or other agreement between
the entity and the Participant (as applicable); (iii) Granted Shares no longer
subject to the Lapsing Forfeiture Right in an amount approved by the Company to
be required with respect to the Participant’s estimated total federal, state and
local tax obligations associated with the termination of the Lapsing Forfeiture
Right; (iv) Granted Shares as part of the sale of all or substantially all of
the shares of capital stock of the Company (including pursuant to a merger or
consolidation); or (v) Granted Shares as otherwise approved by the Board or
Compensation and HR Committee of the Board, provided that, in the case of
Subsections 2.2(b)(i), (ii) and (v), such Granted Shares shall remain subject to
this Agreement (including without limitation the restrictions on transfer set
forth in this Subsection 2.2(b)) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.

 

(c)                                  The Company shall not be required (a) to
transfer on its books any of the Granted Shares which shall have been sold or
transferred in violation of any of the provisions set forth herein or in the

 

3

--------------------------------------------------------------------------------


 

Plan, or (b) to treat as owner of such Granted Shares or to pay dividends to any
transferee to whom any such Granted Shares shall have been sold or transferred.

 

3.                                      Rights as a Stockholder.  The
Participant shall have all the rights of a stockholder with respect to the
Granted Shares, including voting and dividend rights, subject to the transfer
and other restrictions set forth herein and in the Plan.

 

4.                                      Legend.  In addition to any legend
required pursuant to the Plan, all certificates representing the Granted Shares
to be issued to the Participant pursuant to this Agreement shall have endorsed
thereon a legend substantially as follows:

 

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of [·] [·], 2014 with this
Company and this Company’s Amended and Restated 2010 Employee, Director and
Consultant Equity Incentive Plan, copies of which are available for inspection
at the offices of this Company or will be made available upon request.”

 

5.                                      Incorporation of the Plan.  The
Participant specifically understands and agrees that the Granted Shares issued
under the Plan are being granted to the Participant pursuant to the Plan, a copy
of which Plan the Participant acknowledges he or she has read and understands
and by which Plan he or she agrees to be bound.  The provisions of the Plan are
incorporated herein by reference.

 

6.                                      Tax Liability of the Participant and
Payment of Taxes.

 

(a)                                 The Participant acknowledges and agrees that
any income or other taxes due from the Participant with respect to the Granted
Shares including, without limitation, the Lapsing Forfeiture Right, shall be the
Participant’s responsibility to satisfy and pay.  The Company shall have no
liability or obligation relating to the foregoing.

 

(b)                                 Within thirty (30) days of the date of this
Agreement, the Participant may file an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), in substantially the
form attached as Exhibit A (the “Election Form”).  The Participant acknowledges
that if he or she does not file such an election, as the Granted Shares are
released from the Lapsing Forfeiture Right or otherwise in accordance with this
Agreement and the Plan, as applicable, the Participant will have income for tax
purposes equal to the fair market value of the Granted Shares at such date.  The
Participant has been given the opportunity to obtain the advice of his or her
tax advisors with respect to the tax consequences of the award of the Granted
Shares, the Lapsing Forfeiture Right and the other provisions of this Agreement
and the Plan, and the desirability of making an election under Section 83(b) of
the Code.  The Participant acknowledges and agrees that, if he or she files an
election under Section 83(b) of the Code, he or she will deliver to the Company
a copy of the executed Election Form, and the original executed Election
Form shall be filed by the Participant with the appropriate Internal Revenue
Service office not later than thirty (30) days after the date of this Agreement.

 

7.                                      Equitable Relief.  The Participant
specifically acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Agreement or the Plan, including the attempted
transfer of the Granted Shares by the Participant in violation of this
Agreement, monetary damages may not be adequate to compensate the Company, and,
therefore, in the event of such a breach or threatened breach, in addition to
any right to damages, the Company shall be entitled to equitable relief in any
court having competent jurisdiction.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach.

 

4

--------------------------------------------------------------------------------


 

8.                                      No Obligation to Maintain Relationship. 
The Company is not by the Plan or this Agreement obligated to continue the
Participant as director of the Company.  The Participant acknowledges:  (i) that
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; and (ii) that this award of Granted Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Common Stock, or benefits in lieu of Common Stock.

 

9.                                      Notices.  Any notices required or
permitted by the terms of this Agreement or the Plan shall be given by
recognized courier service, facsimile, registered or certified mail, return
receipt requested, addressed as follows:

 

If to the Company:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA 02142

Attn:  Chief Legal Officer

Fax:   (617) 494-0480

 

If to the Participant:

 

[·]

 

or to such other address as either party may designate in writing to the other. 
Any such notice shall be deemed to have been given on the earliest of receipt,
one business day following delivery by the sender to a recognized courier
service, or three business days following mailing by registered or certified
mail.

 

10.                               Benefit of Agreement.  Subject to the
provisions of the Plan and the other provisions hereof, this Agreement shall be
for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

11.                               Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to exclusive jurisdiction in
Massachusetts and agree that such litigation shall be conducted in the state
courts of Middlesex County or the federal courts of the United States for the
District of Massachusetts.

 

12.                               Severability.  If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, then such provision or provisions shall be modified to the extent
necessary to make such provision valid and enforceable, and to the extent that
this is impossible, then such provision shall be deemed to be excised from this
Agreement, and the validity, legality and enforceability of the rest of this
Agreement shall not be affected thereby.

 

13.                               Entire Agreement.  This Agreement, together
with the Plan, constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement
not expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict the express terms and provisions of this Agreement provided,
however, in any event, this Agreement shall be subject to and governed by the
Plan.

 

5

--------------------------------------------------------------------------------


 

14.                               Modifications and Amendments; Waivers and
Consents.  The terms and provisions of this Agreement may be modified or amended
as provided in the Plan.  Except as provided in the Plan, the terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

15.                               Consent of Spouse/Domestic Partner.  If the
Participant has a spouse or domestic partner as of the date of this Agreement,
the Participant’s spouse or domestic partner shall execute a Consent of
Spouse/Domestic Partner in the form of Exhibit B hereto, effective as of the
date hereof.  Such consent shall not be deemed to confer or convey to the spouse
or domestic partner any rights in the Granted Shares that do not otherwise exist
by operation of law or the agreement of the parties.  If the Participant
subsequent to the date hereof, marries, remarries or establishes a domestic
partner relationship, the Participant shall, not later than 60 days thereafter,
obtain his or her new spouse/domestic partner’s acknowledgement of and consent
to the existence and binding effect of all restrictions contained in this
Agreement by having such spouse/domestic partner execute and deliver a Consent
of Spouse/Domestic Partner in the form of Exhibit B.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

17.                               Data Privacy.  By entering into this
Agreement, the Participant:  (i) authorizes the Company, and any agent of the
Company administering the Plan or providing Plan record keeping services, to
disclose to the Company such information and data as the Company shall request
in order to facilitate the grant of the Granted Shares and the administration of
this Agreement and the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company to store
and transmit such information in electronic form.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Participant:

 

 

 

 

 

 

 

[•]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Election to Include Gross Income in Year

of Transfer Pursuant to Section 83(b)

of the Internal Revenue Code of 1986, as amended

 

In accordance with Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), the undersigned hereby elects to include in his or her
gross income as compensation for services the fair market value of the property
(described below) at the time of transfer.

 

The following sets forth the information required in accordance with the Code
and the regulations promulgated thereunder:

 

1.                                      The name, address and social security
number of the undersigned are:

 

Name:   [·]

 

Address: [·]

 

Social Security No.:  [·]

 

2.                                      The description of the property with
respect to which the election is being made is as follows:

 

[·] ([·]) shares (the “Shares”) of Class A Common Stock, $.001 par value per
share, of Ironwood Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

 

3.                                      This election is made for the calendar
year 2014, with respect to the transfer of the property to the Taxpayer on [·]
[·], 2014 (the “Grant Date”).

 

4.                                      Description of restrictions:  The
property is subject to the following restrictions:

 

In the event taxpayer’s service as a director of the Company is terminated, the
taxpayer shall forfeit the Shares as set forth below:

 

A.                                    If the termination takes place prior to
the three-month anniversary of the Grant Date, all of the Shares will be
forfeited.

 

B.                                    If the termination takes place on or after
the three-month anniversary of the Grant Date but prior to the six-month
anniversary of the Grant Date, seventy-five percent (75%) of the Shares will be
forfeited.

 

C.                                    If the termination takes place on or after
the six-month anniversary of the Grant Date but prior to the nine-month
anniversary of the Grant Date, fifty percent (50%) of the Shares will be
forfeited.

 

D.                                    If the termination takes place on or after
the nine-month anniversary of the Grant Date but prior to the day immediately
preceding the first annual meeting of the Company’s stockholders after the Grant
Date (the “Final Vesting Date”), twenty-five percent (25%) of the Shares will be
forfeited.

 

A-1

--------------------------------------------------------------------------------


 

E.                                     If the termination takes place on or
after the Final Vesting Date, none of the Shares will be forfeited.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the property with respect to which
this election is being made was not more than $[•] per Share.

 

6.                                      A copy of this statement has been
furnished to the Company.

 

Signed this              day of                                 ,           .

 

 

 

 

 

[•]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I,                                                             , spouse or
domestic partner of [•], Ph.D. acknowledge that I have read the RESTRICTED STOCK
AGREEMENT dated as of [•] [•], 2014 (the “Agreement”) to which this Consent is
attached as Exhibit B and that I know its contents.  Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the
Agreement.  I am aware that by its provisions the Granted Shares granted to my
spouse/domestic partner pursuant to the Agreement are subject to a Lapsing
Forfeiture Right and certain other restrictions in favor of Ironwood
Pharmaceuticals, Inc. (the “Company”) and that, accordingly, I may be required
to forfeit to the Company any or all of the Granted Shares of which I may become
possessed as a result of a gift from my spouse/domestic partner or a court
decree and/or any property settlement in any domestic litigation.

 

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and the Plan and further
understand and agree that any community property interest I may have in the
Granted Shares shall be similarly bound by the Agreement and the Plan.

 

I agree to the Lapsing Forfeiture Right and the other terms of the Agreement and
I hereby consent to the forfeiture of the Granted Shares to the Company by my
spouse/domestic partner or my spouse/domestic partner’s legal representative in
accordance with the provisions of the Agreement.  Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse or domestic partner, then the Company shall have
the same rights against my legal representative to exercise its rights to the
Granted Shares with respect to any interest of mine in the Granted Shares as it
would have had pursuant to the Agreement if I had acquired the Granted Shares
pursuant to a court decree in domestic litigation.

 

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT AND THE PLAN ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT
PROFESSIONAL GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT.  I HAVE EITHER
SOUGHT SUCH GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT AND
THE PLAN CAREFULLY THAT I WILL WAIVE SUCH RIGHT.

 

Dated as of the          day of                 ,           .

 

 

 

 

 

 

Signature

 

B-1

--------------------------------------------------------------------------------
